          Exhibit 64




Case 1:14-cv-00954-LCB-JLW Document 166-15 Filed 01/18/19 Page 1 of 5
              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
          CIVIL ACTION NO. 1:14-CV-00954-LCB-JLW

STUDENTS FOR FAIR
ADMISSIONS, INC.,
                            Plaintiff,
      vs.
UNIVERSITY OF NORTH
CAROLINA, et al.,
                            Defendants.


                  _______________________________
                              DEPOSITION
                                  OF
                            PATRICK CURRAN
      THIS DEPOSITION CONTAINS HIGHLY CONFIDENTIAL AND
   PROPRIETARY INFORMATION AND IS SUBJECT TO A PROTECTIVE
     ORDER RESTRICTING PUBLIC DISCLOSURE OF ITS CONTENTS
                  _______________________________



TAKEN AT THE OFFICES OF:
THE UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL
222 East Cameron Avenue
110 Bynum Hall
Chapel Hill, NC 27514


                                12-05-18
                                9:58 A.M.
                    __________________________
                           P. Jordan Powers
                            Court Reporter

                    Civil Court Reporting, LLC
                            P.O. Box 1146
                        Clemmons, NC 27012
                          (336) 406-7684



Case 1:14-cv-00954-LCB-JLW Document 166-15 Filed 01/18/19 Page 2 of 5
Deposition of Patrick Curran                                      Students for Fair Admissions v. UNC, et al.

   1              middle for that paragraph it says that, "The
   2              subcommittee developed infrastructure for
   3              statistical and data analyses that ultimately can
   4              be used to evaluate potential race neutral
   5              alternatives strategies."
   6                              And I want to understand.    So, is it
   7              correct then that the subcommittee has been
   8              preparing to do race neutral alternatives
   9              simulations and has worked on an infrastructure
 10               for it but has not yet actually conducted any race
 11               neutral alternatives simulations?
 12                                    MS. COMBS:    Objection.
 13                          A.   That is correct.
 14                          Q.   (Mr. McCarthy)    Okay, thanks.        Okay.
 15               Let's go down to the next paragraph.
 16                          A.   Yes, sir.
 17                          Q.   This paragraph talks a little bit about
 18               the model you just mentioned and it says -- I'm
 19               going to read a sentence from the middle of this
 20               paragraph.        It says, "Key findings..."         Do you see
 21               that one?
 22                          A.   I do.
 23                          Q.   Okay.   It says, "Key findings reflect
 24               that there are a large number for unique applicant
 25               variables that predict admissions status,


   1      2-05-18                 SFFA v UNC, et al./1:14CV00954                          COPY

Civil Court Reporting, LLC                                                                          Page: 20


             Case 1:14-cv-00954-LCB-JLW Document 166-15 Filed 01/18/19 Page 3 of 5
Deposition of Patrick Curran                                   Students for Fair Admissions v. UNC, et al.

   1              random forest using 500 decision trees and then
   2              measured the importance of each predictor variable
   3              according to how much each variable added to the
   4              accuracy of the classification."
   5                         Q.   Okay.    Could you read the next sentence,
   6              too?
   7                         A.   "The 14 predictors considered for the
   8              response admit were ranked according to their
   9              importance in deciding the classification factor."
 10                          Q.   Thank you.   And then there's a figure
 11               that illustrates that analysis of those predictor
 12               variables, correct?
 13                          A.   There is.
 14                          Q.   Okay.    And by this analysis, what is the
 15               most important predictor variable in the
 16               admissions process?
 17                          A.   My understanding of the results is it is
 18               whether the student was a resident or not.
 19                          Q.   Okay.    And that's the variable RES ID?
 20                          A.   Yes, sir.
 21                          Q.   Thank.    Let's move forward a few
 22               pages and I'm sorry, this document is not numbered
 23               ---
 24                          A.   That's fine.
 25                          Q.   --- with normal page numbers, but I can


   1      2-05-18                 SFFA v UNC, et al./1:14CV00954                       COPY

Civil Court Reporting, LLC                                                                       Page: 25


             Case 1:14-cv-00954-LCB-JLW Document 166-15 Filed 01/18/19 Page 4 of 5
Deposition of Patrick Curran                                      Students for Fair Admissions v. UNC, et al.

   1              would be effective."
   2                              Did I read that correctly?
   3                         A.   You did.
   4                         Q.   Okay.   Earlier you testified that the
   5              Data Analytic Subcommittee has not actually
   6              conducted any simulations of race neutral
   7              alternatives yet, is that correct?
   8                         A.   That is correct.
   9                         Q.   Okay.   So is this sentence that I just
 10               read here about empirical results, is that a
 11               reference to empirical results discussed in the
 12               literature review -- done by the literature review
 13               subcommittee?
 14                          A.   I do not know to what that sentence
 15               directly refers.
 16                          Q.   Okay.   But it does not -- strike that.
 17                               But given that the Data Analytic
 18               Subcommittee has not done any race neutral
 19               alternatives simulations yet, it certainly doesn't
 20               refer to any of that type of analysis, correct?
 21                                    MS. COMBS:    Objection.
 22                          A.   That is correct.
 23                          Q.   (Mr. McCarthy)    Okay.   Okay.      Are you
 24               aware of any empirical results from the Data
 25               Analytic Subcommittee that, quote, "do not suggest


   1      2-05-18                 SFFA v UNC, et al./1:14CV00954                          COPY

Civil Court Reporting, LLC                                                                          Page: 44


             Case 1:14-cv-00954-LCB-JLW Document 166-15 Filed 01/18/19 Page 5 of 5
